                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TOM WALTERS,                                       )
  # M21369,                                          )
                                                     )
                          Plaintiff,                 )
                                                     )
  vs.                                                )   Case No. 19-cv-00631-NJR
                                                     )
  JOHN R. BALDWIN,                                   )
  KEVIN KINK, and                                    )
  MICHAEL D. CLARK,                                  )
                                                     )
                          Defendants.                )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Tom Walters, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Lawrence Correctional Center, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. He seeks monetary damages and injunctive

relief.

          On July 26, 2019, prior to the Court conducting a merit review pursuant to 28 U.S.C.

§ 1915A, Plaintiff filed an Amended Complaint. (Doc. 13; see FED. R. CIV. P. 15(a)(1)). The Court

must now review the Amended Complaint pursuant to Section 1915A. Under Section 1915A, the

Court is required to screen prisoner complaints to filter out non-meritorious claims. See 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations of the pro se complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).


                                                 1
                                               THE COMPLAINT

        In the Amended Complaint, Plaintiff alleges that IDOC is retaliating against him because

he is homosexual. (Doc. 13, p. 6). He has filed a grievance, but has not received a response, other

than confirmation that the grievance has been received. He also claims that he has been harassed

for months because he filed a lawsuit. As part of the harassment and retaliation for filing this

lawsuit, he alleges mail tampering. Id. at pp. 6, 8. He claims that the harassment is being conducted

by the prison’s employees and the inmates.

                                                  DISCUSSION

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the claims in this case into the following four Counts:

        Count 1:          Fourteenth Amendment equal protection claim for discrimination
                          against Plaintiff based on his sexual orientation.

        Count 2:          First Amendment claim of retaliation against Plaintiff for filing a
                          lawsuit by harassing him and tampering with his mail.

        Count 3:          First and Fourteenth Amendment impeding access to courts claim
                          by tampering with Plaintiff’s mail.

        Count 4:          Fourteenth Amendment procedural due process claim for the failure
                          to respond to Plaintiff’s grievance.

        Count 5:          Eighth Amendment claim of harassment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Amended Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
        For the following reasons, the Court finds that Plaintiff’s Amended Complaint, as currently

drafted, fails to state a claim and must be dismissed.

        First, Plaintiff identifies John Baldwin, Kevin Kink, and Michael Clark as defendants in

the case caption, but he does not describe how they violated his constitutional rights. In fact, these

individuals are not referenced in the statement of claim at all. Federal Rule of Civil Procedure

8(a)(2) requires “‘a short and plain statement of the claim showing that the pleader is entitled to

relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). Merely invoking the name of a potential defendant by listing him

or her in the case caption is not sufficient to state a claim against that individual. See Collins v.

Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Absent any allegations describing what Baldwin, Kink,

or Clark did or failed to do in violation of Plaintiff’s constitutional rights, claims against these

individuals cannot proceed and must be dismissed without prejudice for failure to state a claim.

        Further, in the Amended Complaint, Plaintiff alleges that IDOC retaliated against him, but

IDOC is not listed in the case caption. The Court will not treat individuals or entities not listed in

the caption as defendants, and any claims against them are considered dismissed without prejudice.

See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a

party a defendant must be “specif[ied] in the caption”). Additionally, IDOC, as a state government

agency, is generally immune from suit under Section 1983. The Supreme Court has held that

“neither a State nor its officials acting in their official capacities are ‘persons’ under § 1983.” Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). See also Wynn v. Southward, 251 F.3d 588,

592 (7th Cir. 2001) (Eleventh Amendment bars suits against states in federal court for money

damages); Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995) (state Department of



                                                   3
Corrections is immune from suit by virtue of Eleventh Amendment); Hughes v. Joliet Corr. Ctr.,

931 F.2d 425, 427 (7th Cir. 1991) (same); Santiago v. Lane, 894 F.2d 218, 220 n. 3 (7th Cir. 1990)

(same). Thus, any claims against IDOC are dismissed with prejudice.

       In light of these deficiencies, Plaintiff’s Amended Complaint does not survive preliminary

review and shall be dismissed. If he wishes to pursue his claims, Plaintiff must file a Second

Amended Complaint describing how Baldwin, Kink, and Clark violated his rights, keeping in mind

that in Section 1983 actions, there is no supervisory liability. To be held individually liable a

defendant must be “‘personally responsible for the deprivation of a constitutional right.’” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d

612, 651 (7th Cir. 2001)). He should explain what each defendant did or failed to do, in response.

                                   RECRUITMENT OF COUNSEL

       Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 3), which will be denied at

this time. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating the test for recruiting

counsel). According to the Motion, Plaintiff has not been able to find an attorney on his own

because of retaliation and a lack of resources. He also states he is unable to represent himself

because of a learning disability. (Doc. 3, p. 2). The Court finds that Plaintiff has provided no proof

of rejections from counsel, and his ability to communicate has not precluded him from filing a

complaint,    an    amended     complaint,    and     several   motions     with    the   Court    so

the recruitment of counsel is premature. Moreover, given the early stage of the litigation, it is

difficult to accurately evaluate the need for assistance of counsel. See Kadamovas v. Stevens, 706

F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel...cannot be gauged.”). The Court encourages Plaintiff to renew his

request for the appointment of counsel at a later date. If Plaintiff does renew his request, he should



                                                  4
give the Court rejection letters from at least three lawyers to prove that he has made reasonable

efforts to find a lawyer on his own.

                      MOTION FOR SERVICE OF PROCESS AT GOVERNMENT EXPENSE

        Because Plaintiff has been granted pauper status (Doc. 6) and the Court is obligated to

arrange service for incarcerated persons proceeding in forma pauperis, his Motion for Service of

Process at Government Expense (Doc. 4) is DENIED as moot.

                                         MOTION FOR STATUS

        Plaintiff filed a Motion for Status (Doc. 14) requesting an update on the status of his case.

He also included in the Motion a request to be placed with the transgendered group, to be given

“the pill,” and to see a doctor. Id. at p. 1.

        To the extent that the Motion requests a status update, such request is rendered MOOT by

this order; the Motion is otherwise DENIED as an attempt to supplement the Amended Complaint.

The Court does not accept piecemeal amendments. As Plaintiff will be granted leave to file an

amended complaint, he should include all claims against all defendants in the Second Amended

Complaint.

                                          DISPOSITION

        IT IS ORDERED that the Amended Complaint (including Counts 1, 2, 3, 4, and 5) is

DISMISSED without prejudice against BALDWIN, KINK, and CLARK for failure to state a

claim for relief.

        IT IS FURTHER ORDERED that Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice, Motion for Service of Process at Government Expense (Doc. 4) is

DENIED as MOOT, and Motion for Status (Doc. 14) is DENIED in part as MOOT and DENIED

in part without prejudice.



                                                  5
       Plaintiff is GRANTED leave to file a “Second Amended Complaint” on or before

September 20, 2019. Should Plaintiff fail to file a Second Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “Second Amended Complaint,” and he should use

the case number for this action (No. 19-cv-00631-NJR). To enable Plaintiff to comply with this

Order, the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Second Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The Second

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a Second Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 6
after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 16, 2019

                                                     __________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                7
